EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Lightner on 12/2/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A method for generating agricultural electrolyzed water, the method comprising:
	providing an agricultural electrolyzed water generating apparatus comprising an electrolysis tank containing a first electrode chamber having a cathode, a second electrode chamber having an anode,  a separating membrane separating the first electrode chamber and the second electrode chamber from each other, and an electrolytic current determiner;
transporting raw water from outside the agricultural electrolyzed water generating apparatus to the first electrode chamber via a first water inlet path connected to the first electrode chamber;
transporting raw water from the outside to the second electrode chamber via a second water inlet path connected to the second electrode chamber;
generating, by electrolysis, hydrogen-containing electrolyzed water in the first electrode chamber and electrolyzed acidic water in the second electrode chamber; 
carrying, via a first water outlet path, the hydrogen-containing electrolyzed water to the outside; and
carrying, via a second water outlet path, the electrolyzed acidic water to the outside,


the electrolysis comprises determining an electrolytic current and adjusting, in response to the electrolytic current determined via at least the electrolytic current determiner and via a charge amount adjuster connected to the electrolysis tank and controlling an electrolytic current or an electrolytic voltage, an amount of electrical charge per unit quantity of the hydrogen-containing electrolyzed water; and
the adjusting of the amount of electrical charge per unit quantity of the hydrogen-containing electrolyzed water is controlled to maintain the amount of electrical charge per unit quantity of the generated hydrogen-containing electrolyzed water within a pre-defined range of values.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of actively adjusting the charge amount by at least the electrolysis current (determined by the electrolytic current determiner) and via a charge amount adjuster overcomes the prior art of record.
The closest prior art is US 5,997,717, US 5,540,819 and WO 2016/060078, however, the combination of these references do not deem obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759